              Case 4:14-cv-02543-CKJ Document 196 Filed 04/03/19 Page 1 of 2
                                 DISTRICT JUDGE'S MINUTES
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA – TUCSON

U.S. District Judge: Cindy K. Jorgenson             Date: April 3, 2019
Carrie Ferrara Clark v. City of Tucson              Case Number: CV-14-02543-TUC-CKJ

Plaintiff attorney: Jeffrey Jacobson
Defense attorneys: Michelle Saavedra and Renee Waters
Court reporter: Cheryl Cummings
Courtroom deputy: Sandra G. Fuller

 CIVIL JURY TRIAL - DAY 3:

 9:40 a.m.: The parties are present and ready to proceed. The jurors enter the courtroom.

 Due to a scheduling conflict, plaintiff's witness, Sloan Tamietti, is taken out of order, sworn, and
 examined. Exhibits 63, 64, and 125 are admitted.

 10:46 a.m. - 11:03 a.m.: A mid-morning recess is taken.

 The Court is back in session. The jury returns to the courtroom. Cross-examination of the
 plaintiff, Carrie Ferrara Clark, commences.

 11:57: a.m. - 1:18 p.m.: The Court recesses for lunch.

 Counsel for the defendant renews the Motion in Limine to preclude the plaintiff's witnesses, Josue
 Camarena, John Valenzuela, and Brad DeCastro, from testifying because they are not similarly
 situated nor proper comparisons for this case. Counsel for the plaintiff objects. The Court
 DENIES the oral motion for the reasons stated on the record.

 The jury returns to the courtroom and cross-examination of the plaintiff, Carrie Ferrara Clark,
 resumes.

 2:47 p.m. - 3:06 p.m.: A mid-afternoon recess is taken.

 The Court is back in session. The parties discuss with the Court a juror issue and request the
 Court to remind the jurors regarding the admonition.

 The jury returns to the courtroom and redirect examination of the plaintiff, Carrie Ferrara Clark,
 commences.

 The plaintiff's witness, Josue Camarena, is sworn and examined.

 The plaintiff's witness, John Valenzuela, is sworn and examined.
              Case 4:14-cv-02543-CKJ Document 196 Filed 04/03/19 Page 2 of 2

U.S. District Judge: Cindy K. Jorgenson            Date: April 3, 2019
Carrie Ferrara Clark v. City of Tucson             Case Number: CV-14-02543-TUC-CKJ


 The plaintiff's witness, Brad DeCastro, is sworn and examined.

 4:05 p.m. - 4:14 p.m.: A short recess is taken.

 The plaintiff's witness, Joe Gulotta, is sworn and examined. Exhibits 86 and 87 are admitted.

 4:59 p.m.: The Court continues the jury trial to April 4, 2019 at 9:30 a.m. The jurors are
 reminded of the admonition and are excused for the day.

 Civil jury trial: 9:40 a.m. to 4:59 p.m. (5 hours and 13 minutes)
